Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  February 26, 2016                                                                     Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  153082(24)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  DEANNA D. MABRY,                                                                            Joan L. Larsen,
                                                                                                        Justices
           Plaintiff-Appellant,
                                                             SC: 153082
  v                                                          COA: 329786
                                                             Washtenaw CC: 2015-001873-DC
  JOHANNA SUZANNE-GRAINE MABRY,
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing her answer to the application for leave to appeal is GRANTED. The answer
  will be accepted as timely filed if submitted on or before March 16, 2016.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 26, 2016